Citation Nr: 1418789	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include rheumatic valvulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1952 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim on appeal.

The Veteran subsequently had a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded by the Board for additional development in May 2013.  The matter again is before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a heart disability that is etiologically related to a disease, injury, or event in service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in May 2009 and June 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The letters informed him of the information or evidence that was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.   The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  Copies of the Veteran's service treatment records and VA medical records are in the file.  To the extent that the National Personnel Records Center indicated that "best possible copies" of the service treatment records were provided to VA as the originals were fire-related and moldy or brittle and could not be mailed, the Veteran was informed that he could supplement the available records with alternate sources of evidence.  See August 2013 letter from the Appeals Management Center.  In addition, pursuant to the Board's May 2013 remand, the Veteran's service personnel file was associated with the VBMS electronic claims file and medical records from 1980 to 1989 and from 2009 were added, to the extent available.  As will be discussed in greater detail below, certain 1986 heart tests have been associated with the Veteran's claims file.  

The AMC contacted the appropriate VA facility and was told that no additional records for the period from 1980 to 1989 existed.  The Veteran was advised that the records could not be obtained and that he should provide the records if they were in his possession or provide the location of the records.  He was informed that he should respond as soon as he could otherwise a decision might be made after 10 days.  See 38 C.F.R. § 3.159(e) (2013).  In August 2013, the Veteran informed the AMC that he would fax records from the VA facility documenting his hospitalization in 1986; however, he provided another copy of the private calendar listing hospitalization that was already of record with handwritten notations of treatment in 1986.  Thus, the Veteran clearly is aware that the only available record documenting his 1986 hospitalization for heart problems (other than the testing results already of record and discussed above) is his 1986 calendar with handwritten notes documenting treatment during that time period.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In that regard, the Veteran was afforded a VA examination in December 2009.  The Board finds the report to be thorough and complete.  The opinions expressed were based on the Veteran's reported history and review of the claims file.  The opinions were supported by a rationale.  Based on the examination of record and the fact there is no rule as to how current an examination must be, the Board concludes the opinions in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As discussed in its May 2013 remand, the Board has considered the arguments of the Veteran's representative during the April 2013 Board hearing that another VA examination was required because the 2009 examination was performed by a nurse (although co-signed by a physician) and not a cardiologist.  The Board notes that the VA examiner is a licensed advanced registered nurse practitioner (ARNP), which denotes a greater level of training and expertise than a registered nurse.  Moreover, as noted by the Veteran's representative, the examiner's report and conclusions were reviewed and co-signed by a physician.  As such, the Board does not find any evidence to support the conclusion that the VA examination report is inadequate based on the qualifications of the examiner.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that a diagnosis may be rendered by a person who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1)).

Moreover, the Board does recognize that the examination report mistakenly listed a chest x-ray as having occurred at the time of the induction physical in March 1952, when in fact the service treatment records indicate the chest x-ray occurred in October 1952, during service.  However, the Board does not find that this mistake renders the examination report inadequate, as the examiner's conclusion that the Veteran's current diagnoses of hypertension with mild left ventricular hypertrophy, mitral regurgitation, and pulmonary hypertension were not related to his in-service diagnosis of rheumatic fever, was not premised on whether the chest x-ray at issue was at the time of induction or during service.  As such, the Board concludes that another VA examination is not necessary based on the evidence currently of record.

Based on the association of the Veteran's personnel file, association and/or attempts to associate VA medical records, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its May 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran provided testimony concerning the onset of a heart disability in service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardio-vascular renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because the evidence does not show that cardio-vascular renal disease was manifested to a compensable degree within one year of discharge from service.  

Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran contends that he never had heart problems prior to military service and that the onset of his heart problems occurred during his military service.

The Veteran's service treatment records include a March 1952 induction examination that included normal findings as to the heart.  A November 1952 examination at separation noted rheumatic valvulitis, inactive, with deformity of mitral valve.  A contemporaneous Report of Medical History noted a history of palpitation or pounding of the heart and shortness of breath.  The Veteran reported that he was in good health, except for his heart.  The medical provider noted at the bottom of the form that the Veteran had shortness of breath with exercise, which had been diagnosed as rheumatic valvulitis, inactive, with associated palpitation.

The Veteran's service personnel records include an Abstract of Clinical Records, which indicated that during a routine examination in October 1952, a systolic murmur was heard in the Veteran's heart.  He denied a history of rheumatic fever or its components or a history of heart disease.  The Veteran also denied a history of previous murmur or any current cardiac symptoms.  On examination, there was no cardiac enlargement and heart tones were normal, but there was a soft, blowing systolic murmur in the mitral area that was fairly well transmitted to the axilla but not to the back.  An electrocardiogram was within normal limits, but a chest x-ray showing deformity of the left eighth rib that was consistent with an old gunshot wound in the left axilla.  The heart itself was within normal limits of size, shape, and position.  After consultation with the Chief of the Medical Service, it was felt that the Veteran had rheumatic valvulitis, inactive, which preceded his entry into service and was not aggravated by his short tour of duty.  It was recommended that the Veteran be medically separated from service.  

The Veteran contends that shortly after separation from service he went to a private medical professional who advised him to stop playing basketball, but otherwise prescribed no medication or other treatment.  The Veteran contends that he was not treated again for his heart until the 1980s when he had hernia surgery at VA, which records have been found to be partially unavailable.  That said, the results of certain electrocardiograms (ECGs) have been associated with the claims file.  The initial ECG, from February 1986 included initial findings of "Nonspecific intraventricular conduction delay" and a "Borderline ECG."  Two days later, the Veteran had "minor nonspecific ST CHANGES."  The following day, the Veteran had "Sinus tachycardia with frequent Premature ventricular complexes," "ST-T WAVE CHANGES, LEAD 1, AND L MORE PRO[M]INENT THAN BEFORE," and an "Abnormal ECG."  The following day, the records noted "Prolonged QT interval or tu fusion, consider myocardial disease, electrolyte imbalance, or drug effects."  In addition, the "ST & T WAVE CHANGES ARE Less prominent since [the previous day.]"  The next few days included findings of a "Borderline ECG," "Nonspecific intraventricular conduction delay" and/or "Nonspecific T changes."  

The Veteran's post-service VA treatment records include an August 2002 treatment record noting the Veteran's report of a bout of atrial fibrillation four years previously, but on examination there was no angina, no palpitations, no gallops, and no rubs.  The Veteran was noted to be taking Lanoxin (Digoxin) and Lopressor (Metoprolol).  The assessment was that the Veteran was in normal sinus rhythm, but with a prior bout of atrial fibrillation.  Another August 2002 treatment record included the Veteran's reports of a past medical history of heart disease and rheumatic fever as a child.  A March 2009 VA treatment record noted a remote history of atrial fibrillation, but the Veteran's heart was regular and without murmur on examination.  

The Veteran was afforded a VA examination in December 2009.  The examiner noted review of the claims file and medical records.  The Veteran reported that during hospitalization at the VA in 1986 for hernia surgery that he had a "heart attack."  The follow-up was ok and he had not been back to VA since 2000.  His only current heart-related problem was hypertension, but he did continue to take Digoxin.  The examiner noted an in-service chest x-ray showing that the heart was within normal limits, but diagnosing rheumatic valvulitis, inactive, and that the Veteran subsequently separated from service for rheumatic valvulitis inactive with associated palpitation.  The Veteran was diagnosed with hypertension in January 2000 and was treated with Digoxin and Metoprolol.  On examination, there was no evidence of congestive heart failure or pulmonary hypertension.  Following diagnostic testing, the examiner concluded that there were no objective findings of valvular disease related to rheumatic heart disease.  The diagnoses, however, were hypertension, trivial mitral regurgitation, and mild pulmonary hypertension based on echocardiogram findings.  The examiner concluded that it was less likely than not that the Veteran's history of atrial fibrillation was caused by or a result of rheumatic heart disease noted in service.  The rationale was that the report of atrial fibrillation in 1986 was not documented in the medical records, other than the Veteran's prescription of Digoxin for his heart.  Review of the medical records from 1999 to 2002 did not include a diagnosis of any heart condition.  The diagnosed hypertension, mitral valve regurgitation, and pulmonary hypertension were not caused by rheumatic heart disease from 1952, as current objective findings showed no evidence of a heart condition related to rheumatic heart disease.

The Veteran's August 2010 substantive appeal included his statement that he had experienced no problems with his heart prior to service and had been very active.  He was given a clean bill of health on entrance into service and it was only after some time in service that he was notified that he had a heart problem.  Over the years the heart problems had gradually worsened.

A July 2011 VA treatment record indicated that the Veteran had experienced a remote bout of atrial fibrillation that had not reoccurred since starting Digoxin / Metoprolol.

The Veteran suggested during his April 2013 Board hearing that one of the medical professionals in service told him that his heart problems had started in service.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a heart disability that was incurred in or is otherwise related to military service.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As to the Veteran's claimed atrial fibrillation, the Board recognizes that the Veteran has a purported history of atrial fibrillation, but the December 2009 VA examiner found no evidence in the record to support a diagnosis of atrial fibrillation and no medical records during the claim period, or in proximity thereto, include a current diagnosis of atrial fibrillation.  The December 2009 VA examiner discussed the confusion in the records from 1999 to 2002, when the Veteran was prescribed heart medication, but that there was no evidence of atrial fibrillation diagnosed at that time.  In light of the foregoing, the Board finds that the preponderance of the record is against finding that the Veteran has a diagnosis of atrial fibrillation at any time during the claim period or in proximity thereto.  

The Board also has considered the evidence of record documenting rheumatic valvulitis in service.  However, no medical record during the claim period, or in proximity thereto, has noted a current diagnosis of rheumatic heart disease.  Indeed, the December 2009 VA examiner specifically found no evidence of rheumatic heart disease.  It is noted that the presumption of soundness attaches in this case as a heart disorder was not noted on entry to service.  However, even if the Board were to find that the presumption was rebutted, service connection is not warranted as the evidence is against finding that the Veteran currently has a heart disorder that is related to an injury or disease incurred or aggravated in service.  

As to the Veteran's current disability, the Board finds the December 2009 VA examiner's opinion of significant probative value.  Following consideration of the Veteran's representations and the evidence of record, the examiner diagnosed hypertension, mitral valve regurgitation, and pulmonary hypertension.  That said, the examiner also concluded that these disabilities were not caused by rheumatic heart disease from 1952, as the objective findings from diagnostic testing showed no heart condition related to rheumatic heart disease.  Although not explicitly stated, the clear intent of the examination was to opine that the current heart problems were unrelated to any incident of service, including the diagnosed rheumatic valvulitis.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In light of the foregoing, the Board finds the December 2009 VA medical examination report to be the most probative evidence of record with respect to the etiology of the Veteran's claimed disability.

The Board has considered the Veteran's assertions that his current heart problems are due to his military service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of heart palpitations and shortness of breath, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of heart problems that were first discussed multiple years after separation from service and attempting to link such problems to a wholly separate heart condition noted in service, but not present currently, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  To the extent that the Veteran asserts that he has experienced continuing problems since his discharge from service, the Board finds that his statements are outweighed by the more probative medical opinion which found that he does not currently have rheumatic heart disease.  The examiner's opinion is entitled to greater probative weight as an examination was conducted and the medical history was reviewed.

Finally, the Board has considered the Veteran's representations that one or more medical professionals have told him that his current heart problems were incurred in military service.  Even assuming the accuracy of these representations, in the absence of any stated rationale for the opinions expressed or indication as to the basis or bases of the conclusions, the Board affords far greater probative weight to the well-reasoned and supported conclusions expressed in the December 2009 VA medical examination report.

In summary, no medical professional has attributed the Veteran's current heart problems to his military service and, indeed, the sole documented medical opinion in this matter concluded that such problems are unrelated to military service, to include the in-service diagnosis of rheumatic valvulitis.  The Board finds that these contentions significantly outweigh the Veteran's lay assertions as to the etiology of his current problems.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a heart disability is denied.


___________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


